933 F.2d 1018
Unpublished Disposition
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.

UNITED STATES of America, ex rel James R. RICHARDS,Inspector General, U.S. Department of theInterior, Petitioners-Appellees,v.Joaquin BLAZ, in his capacity as Director, Department ofRevenue and Taxation, Government of Guam,Respondent-Appellant.
No. 90-15347.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 9, 1991.Decided May 14, 1991.
Before SCHROEDER, FLETCHER and FERGUSON, Circuit Judges.

ORDER

1
This appeal is dismissed as moot.


2
The dismissal is without prejudice to an application by the appellant to the district court for injunctive relief in order to prevent a violation of any applicable provision of law prohibiting disclosure of confidential information.


3
This panel retains jurisdiction of any appeals that may arise out of such further proceedings.